WHEELER, District Judge.
These are corsets, of which cotton is the component material of chief value, trimmed at the top with lace. Paragraph 339 of the act of 1897 provides for a duty on “handkerchiefs, napkins, wearing apparel, and other articles made wholly or in part of lace.” They have been assessed as articles made in part of lace, against a claim that they are within “wearing apparel of every description of which cotton is the component material of chief value,” provided for in paragraph 314. The lace is not brought into their structure, and they do not appear to he articles made in any part of lace, although they are to some extent trimmed with lace. Decision reversed.